Citation Nr: 1145871	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-18 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to April 1973.  Subsequently, he served in the United States Air Force Reserve (USAFR) with numerous periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in July 2009.  The claim was remanded by the Board in October 2009 for additional development and has now been returned for adjudication.

The Board notes that the Veteran suffered from and was treated during service for traumatic neurosis as a result of ejecting from his plane.  The issue of service connection for an acquired psychiatric disorder secondary to this incident is therefore referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and credible evidence of record does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam.

2.  The competent and credible evidence of record does not confirm that the Veteran had exposure to Agent Orange or other herbicide agents during his military service.

3.  The competent and credible evidence of record is against a finding that current heart disorders are related to service and there is no evidence of compensable cardiovascular renal disease within one year of service separation.

4.  The competent and credible evidence of record is against a finding that current heart disorders are related to an injury that occurred while serving on INACDUTRA with a reserve component.

CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in July 2005 and October 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, while the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the July 2009 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Texas Veteran's Commission.  The representative and the AVLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, reserve component records, and post-service records including his records from Cardiothoracic and Vascular Surgeons, Michael Rothman, M.D., and Seton Medical Center.  The record also shows that while the appeal was in remand status the RO/AMC in substantial compliance with the Board's remand directions confirmed the dates and nature of the Veteran's service.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Here the Veteran was afforded VA examinations in January 2010 and December 2010.  The examinations included complete review of the claims file and service treatment records.  The examiners then offered detailed medical opinions regarding the heart disorders.  These examinations are adequate for to adjudicate the claim and are in substantial compliance with the Board's remand directions because they were based on thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, appropriate testing, and provided etiology opinions with a rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, Dyment, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, USAFR medical records, private, and VA medical records are in the file.  In addition the Veteran has been provided with VA examinations.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. Thus, the Board may proceed to consider the merits of the claim.

Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998). 

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22), (23); 38 C.F.R. § 3.6. The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular renal disease is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Service connection on a presumptive basis is not available where the service performed is ACDUTRA or INACDUTRA. Biggins, 1 Vet. App. at 474.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d). 

With regard to herbicide exposure, the governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).   

Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain disorders, including ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  

Note 3 to the above provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations or arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a Veteran is not precluded from establishing service connection with proof of actual direct causation).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In reaching the below conclusions, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Background

The Veteran's claim for a heart disorder, to include congestive heart failure, is based on a claim of a heart murmur first being discovered in an annual USAFR flight physical in 1989, 16 years after active service.  Specifically, the appellant argues that his current heart disabilities were incurred while on INACDUTRA in November 1989 during a weekend drill when a heart murmur was discovered on an annual reserve flight examination.  In the alternative, the appellant maintains that his ischemic heart disease, first diagnosed in 1990 was incurred as a result of his being exposed to herbicides during his active service when he was shot down over North Viet Nam in December 1972 and subsequent periods of ACDUTRA with the USAFR.  

The Veteran's active duty service treatment records, including April 1967 and November 1972 examinations, are negative for findings related to a heart disorder in service.  Significantly, the Veteran's underwent regular flight physicals on active duty which revealed no complaints, symptoms, or diagnosis of heart disorder.  A March 1973 service treatment record noted that the Veteran recently ejected from an aircraft during a bombing mission over North Vietnam and landed in Thailand.  He was noted to be suffering from moderately severe traumatic neurosis.  No heart disorder was noted at that time.  He was released from service a month later in April 1973.

Subsequently he served for many years in the USAFR undergoing numerous physicals, including annual flight physicals.  These included examinations dated in November 1975, June 1976,  July 1977, November 1978, December 1978, September 1979, October 1980, November 1981, October 1982, October 1984, November 1986, October 1987, October 1988, and November 1988.  While some of the more recent examinations noted increased blood pressure readings, they were nonetheless uniform in reporting that on examination the Veteran's heart was normal.  In this regard, electrocardiograms (EKGs) dated in June 1976, September 1979, October 1980, November 1981, October 1982, October 1983, October 1984, and November 1986 were also uniformly within normal limits.  While an annual flight physical in November/December 1985 noted an abnormal EKG, but no heart disease was found.  

An EKG in December 1989 revealed mild to moderate aortic stenosis.  In July 1990 the Veteran underwent an aortic valve replacement.  He subsequently recovered and was doing well.  

Private treatment records from Michael Rotman, M.D., starting in December 1989 thereafter show the Veteran's complaints and treatment for aortic valve disease with aortic stenosis due to degenerative disease of the aortic valve. 

Flight physicals or annual reserve physicals dated in December 1989, November 1990, December 1990, December 1991, and November 1992 thereafter noted the Veteran had an aortic valve replacement and was receiving follow up treatment with a cardiologist.

An annual reserve physical in November 1999 noted the elevated blood pressure and medically disqualified him at that time.  

Medical records from Cardiothoracic and Vascular Surgeons, Dr. Rothman, and Seton Medical Center thereafter show the Veteran's continued complaints and treatment for aortic stenosis possibly secondary to bicuspid aortic valve, an aortic valve replacement, two vessel coronary artery bypass, congestive heart failure, ventricular tachycardia, and ischemic cardiac disease.  

As to the origins or etiology of the above heart disorders, in a January 2010 VA examination the Veteran reported first noting a cardiac condition during a period of active duty.  In 1989 he went into active reserve flight training and underwent a flight physical.  Three weeks later he was noted to have a heart murmur.  The Veteran also gave a history of an inverted T wave on EKGs during active reserve duty.  The examiner noted that the veracity of the claim could not be confirmed at that time.  The Veteran underwent a physical with his private provider who diagnosed him with aortic stenosis possibly secondary to bicuspid aortic valve.  He subsequently underwent an aortic valve replacement, and two vessel coronary artery bypass.  He did well until 2003 when he developed congestive heart failure, and ventricular tachycardia.  

The records revealed 3 EKGs documenting the presence of a St. Jude's aortic valve replacement.  The examiner opined that, "It is my impression from reviewing the pertinent data in his C-file as well as performing a physical examination, as well as having the patient share with me the development of cardiac events in his life that it is more likely than not that he was in fact on reserve active duty training at the first time he had a physical demonstrating a murmur which in that same year subsequently led to a stress test and subsequently led to open heart surgery, 2 vessel by-pass and placement of the St. Jude's aortic valve."

In a December 2010 VA examination the Veteran again reported first noting a cardiac condition during a period of active duty.  In January 2004 he was admitted to the Seton Medical Center for severe cardiomyopathy with ventricular dysrhythmia and prior ICD placement.  The examiner noted that the Veteran had ischemic cardiac disease and underwent 3 vessel coronary artery by-pass graft to correct it.  The etiology was likely secondary to diffuse arteriosclerosis throughout body and elevated lipid levels.  The second type of heart disease he had was a bicuspid aortic valve known for becoming stenosed and subsequently replaced.  A bicuspid valve was a genetic condition.  He did not have signs of rheumatic heart disease.  The examiner reviewed the entire claims file and noted that the Veteran was not evaluated for a heart condition, underwent open heart surgery, valve replacement, etc., until after his stated term of enlistment.  The examiner opined that, "it was less likely than not that he had heart disease during the periods specified of active duty of 1967 to 1973.  Note, all of his problems started developing, for the most part, in 1989-1990, but most significantly on 07/05/1990.  These dates considerably antedate his date of active duty."

At his July 2009 Travel Board hearing the Veteran testified to being on active duty from 1966 to 1973.  Afterward he was in the active reserves and required to take annual physicals.  The flight physicals were given during reserve weekend training.  A flight surgeon in 1989 indicated that he might have a heart murmur and asked him to come back on active duty for a day to undergo an EKG.  Afterwards he was told to see a civilian doctor.  He subsequently underwent surgery for a heart valve replacement and several years later had an automatic internal defibrillator installed (ICD).  He was subsequently grounded.  He claimed service connection for a heart disease on the theory that, "I had no problems at all to the best of my knowledge until I had a flight physical."  "I had no problems, to my knowledge, prior to that.  So I can't tell you whether it was actually in the service or not in the service, but it was service related because it was found during that flight physical."  He further testified that during his period of active service from 1967 through 1973 he did not have any heart problems.  He could not remember having a separation examination but suspected that he did.  He noted that he did not complain or receive any treatment for a heart condition at that time.  He also noted that no healthcare professional ever said his current heart problems were due to service.  

Analysis

As to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the record shows that while the Veteran's aircraft was struck by a missile during a bombing mission over North Vietnam, when he ejected from the aircraft it was over Thailand and he landed in Thailand.  Moreover, the record is negative for any evidence that shows that the Veteran ever stepped foot in the Republic of Vietnam during the Vietnam War era.  Accordingly, the Board finds that he is not entitlement to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim of service connection for a heart disorder must be denied on a presumptive basis.  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show a listed heart disease being manifested to a compensable degree in the first post-service year.  Accordingly, entitlement to service connection for a heart disorder on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Given the above, the Board will next consider whether the Veteran is entitled to service connection for a heart disorder on a direct basis.  See Combee, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), the record shows that the Veteran was a B52 navigator who ejected when his aircraft was hit by missile over North Vietnam.  The Board also finds that the Veteran is both competent and credible to report on what he can see and feel such as the symptoms of a heart disorder while on active duty even though not documented in the service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).

However, the record also shows that the Veteran landed in Thailand where he and his crew were rescued.  Moreover, neither the Veteran, his wife, nor his representative are competent to say that the Veteran was exposed to Agent Orange while on active duty including during the time he bailed out of his aircraft because such a finding requires special training and equipment that the claimant did not have while on active duty.  Id.  Furthermore, none of the other lay persons are competent to say what the Veteran was exposed to at that time because they were not present at that time.  Id.  

Additionally, the Board notes that the Veteran's service treatment records and reserve component treatment records, including the April 1967 and November 1972 examinations, are negative for complaints or treatment for symptoms of and/or a diagnosis of a heart disorder.  Furthermore, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for a heart disorder, than the lay claims by the Veteran and others found in the record that he may have had problems with symptoms of a heart disorder while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for a heart disorder based on active duty and ACDUTRA incurrence must be denied despite the fact that the Veteran was a B52 navigator who ejected when his aircraft was hit by missile over North Vietnam.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1973 and the first complaints and/or treatment for a heart disorder in 1989 to be compelling evidence against finding continuity.  Put another way, the almost 16 year gap between the Veteran's discharge from active duty and the first evidence of the heart disorders thereafter diagnosed as aortic stenosis possibly secondary to bicuspid aortic valve, an aortic valve replacement, two vessel coronary artery bypass, congestive heart failure, ventricular tachycardia, and ischemic cardiac disease weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of heart disease since service even if not documented in his medical records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they can see.  Id. However, upon review of the claims file, the Board finds that these assertions that the appellant has had his heart disorder since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service medical records including the EKGs through November 1986 that were within normal limits and reserve component examinations though November 1988 that reported that his heart was normal.

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over one and a half decades following his separation from active duty, than the Veteran's, his wife's, and his representative's claims which are incredible.  Therefore, entitlement to service connection for a heart disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current heart disorders and an established injury, disease, or event of active duty or ACDUTRA origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the January 2010 and December 2010 VA examiners opined that it was less likely as not that the Veteran's current heart disorders had their onset while he was on active duty.  These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the claims from the Veteran and the other lay persons found in the record regarding the claimant's heart disorder being caused by his military service to include exposure to herbicides, the Board finds that the diagnosis of a heart disorder may not be made by a lay person because special medical training is required to diagnose it.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his heart disorder was caused by service are not competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more competent and credible the opinions by the VA examiners that his heart disorders were not caused by his military service then these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that entitlement to service connection for a heart disorder is not warranted based on the initial documentation of the disability after active duty and after ACDUTRA because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As for service connection based on the initial documentation of the disability while on INACDUTRA, the Board notes that the Veteran's heart disorders have been diagnosed as aortic stenosis possibly secondary to bicuspid aortic valve, an aortic valve replacement, two vessel coronary artery bypass, congestive heart failure, ventricular tachycardia, and ischemic cardiac disease.  While VA recognizes heart disorders such as acute myocardial infarction, cardiac arrest, and cerebrovascular accidents as heart disorders that are caused by an injury, the Veteran's heart disorders are diseases and not injuries.  Therefore, the Board finds that service connection for a heart disorder due to INACDUTRA must be denied as a matter of law.  See 38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


